Riddick, J., (after stating the facts.) The only question in this case is whether land can be sold in this State under a fee bill issued by a clerk of the circuit court not based upon a judgment or order of the court. The statute authorizes the sheriff to levy fee bills upon “goods and chattels.” Kirby’s Digest, § 3530. If this statute is valid, it gives no authority to levy upon or sell land under a fee bill, and we are of the opinion that there was no authority for such a proceeding. Judgment affirmed.